UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2014 SUNVAULT ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-181040 27-4198202 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 107 Portside Court, Kelowna, BC, Canada V8V 1T2 (Address of principal executive offices) (Zip Code) (778) 478-9530 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 21, 2014, SunVault Energy, Inc. (the “Company”) issued a news release announcing that its Form 10-Q filing for the quarter ended March 31, 2014 will be delayed. The recent acquisitions that the Company has completed require a completed audit and amalgamated financial statements to be completed in order for the quarter 10-Q financial documents to be properly accounted and filed. The Company’s auditing firm, who completed the recently filed year end audited financials on Form 10-K, is conducting the audit with respect to the acquired companies. Item 9.01 Financial Statements and Exhibits News Release dated May 21, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNVAULT ENERGY, INC. Date: May 22, 2014 By: /s/Gary Monaghan Gary Monaghan President and Director 3
